           Case 7:21-cv-06967-CM Document 2 Filed 08/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                       USDCSDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
                                                   X
- - - --------------
Simon Zarour,                                                      DOC#: _ _ _....
                                                                   DATE FILED:
                                                                                    ,-<3:/JoJoj_\
                                                                   ELECTRONICALLY FILED
                                                                                           - +,- -
                Appellant( s),

       -against-                                                    21 Civ. 6967 (CM) (JCM)

U.S. Bank, National Association, et al. ,

                Appellee(s),

- - - - - - - - - - - - - - - - -X



                                             ORDER

McMahon, J.:


       The Court has set the following briefing schedule on this Bankruptcy appeal.
Appellant's brief is due September 20, 2021 ; Appellees ' opposition brief is due October 22,
2021; Appellant's reply brief is due November 5, 2021.




                                                       SO ORDERED:




                                                  United States District Judge


Dated: August 20, 2021
New York, New York
